     Case 2:20-cv-00187-RFB-DJA Document 7 Filed 02/25/20 Page 1 of 2


 1 GINA M. MUSHMECHE, ESQ.
   Nevada Bar No. 11611
 2 KRAVITZ, SCHNITZER, & JOHNSON, CHTD
   8985 S. Eastern Avenue, Suite 200
 3
   Las Vegas, NV 89123
 4 Telephone: 702-362-6666
   Facsimile: 702-362-2203
 5 gmushmeche@kssattorneys.com

 6 Attorneys for Defendant
   Harris & Harris, Ltd.
 7
                             UNITED STATES DISTRICT COURT
 8                                   DISTRICT OF NEVADA
 9 DONALD BLESSING,                                   )   CASE NO. 2:20-CV-00187 -RFB-DJA
10                                                    )
                   PLAINTIFF,                         )   STIPULATION AND ORDER
11                                                    )   EXTENDING DEADLINE FOR
     V.                                               )   HARRIS & HARRIS, LTD. TO
12                                                    )   RESPOND TO PLAINTIFF’S
                                                      )   COMPLAINT
13 HARRIS & HARRIS, LTD.,                             )
14                 DEFENDANT.                         )   [FIRST REQUEST FOR EXTENSION]

15          COMES NOW, Defendant HARRIS & HARRIS, LTD. (“Defendant”), and Plaintiff,

16 DONALD BLESSING (“Plaintiff”), by and through their respective counsel of record, stipulate

17 and agree to extend the deadline to March 17, 2020, for Defendant to answer or otherwise plead

18 in response to Plaintiff’s Complaint.

19          This is Defendant’s first request for an extension, which it requested from Plaintiff in

20 order to allow Defendant additional time to investigate the factual allegations of the Complaint

21 and for the parties to explore the possibility of settlement. Plaintiff has no opposition to

22 Defendant’s request for an extension.

23 ///

24 ///

25 ///

26 ///

27 ///
28 ///


                                                                                    1028195\305211875.v1
     Case 2:20-cv-00187-RFB-DJA Document 7 Filed 02/25/20 Page 2 of 2


 1         No additional requests for extensions are contemplated.
 2         IT IS SO STIPULATED.
 3         DATED this 25th day of February 2020.
 4 HAINES & KRIEGER, LLC                       KRAVITZ, SCHNITZER & JOHNSON, CHTD
 5
 6 /s/ George Haines                           /s/ Gina M. Mushmeche
 7 DAVID H. KRIEGER, ESQ.                      GINA M. MUSHMECHE, ESQ.
   Nevada Bar No. 9086                         Nevada Bar No. 11611
 8 GEORGE HAINES, ESQ.                         8985 S. Eastern Avenue, Suite 200
   Nevada Bar No. 9411                         Las Vegas, Nevada 89123
 9 8985 S. Eastern Avenue, Suite 350           Attorneys for Defendant Harris & Harris, Ltd.
10 Las Vegas, NV 89123
   Attorneys for Plaintiff
11
                                               ORDER
12
                                               IT IS SO ORDERED:
13
14
15                                              UNITED STATES MAGISTRATE JUDGE
16                                              DATED: February 26, 2020
17
18
19
20
21
22
23
24
25
26
27
28




                                                   2
                                                                                  1028195\305211875.v1
